1                                                                    Hon. Richard A. Jones

2

3

4

5                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
6                                   AT SEATTLE

7
     UNITED STATES OF AMERICA,                         No. CR18-174 RAJ
8
                                 Plaintiff,
9                                                      ORDER DENYING MOTION TO
            v.                                         WITHDRAW PLEA OF GUILTY
10
     JOSE URENA VERDUZCO,
11
                                 Defendant.
12

13
            THIS MATTER comes before the Court upon Defendant’s Motion to
14
     Withdraw Plea of Guilty. Having considered the Motion, the Government’s response,
15
     and the files and pleadings herein, and having conducted a hearing on this date, for
16
     the reasons set forth orally on the record,
17
            IT IS HEREBY ORDERED that Defendant’s Motion to Withdraw Plea of
18   Guilty (Dkt. #383) is DENIED.
19          Sentencing is set for April 3, 2020, at 1:30 p.m., in Courtroom 13106.
20
            DATED this 21st day of February, 2020.
21

22

23
                                                      A
                                                      The Honorable Richard A. Jones
24                                                    United States District Judge

25

26

     ORDER DENYING MOTION
     TO WITHDRAW PLEA OF GUILTY - 1
     Case No. CR18-174 RAJ
